               Case 1:21-po-00129-SAB Document 8 Filed 09/15/21 Page 1 of 2



 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                         Case No. 1:21-po-00129-SAB
11                           Plaintiff,
                                                       MOTION AND ORDER TO CONTINUE TRIAL
12   v.                                                DATE
13   JASMINE L. BUCKNELL,                              DATE: SEPTEMBER 17, 2021
                                                       TIME: 1:00 PM
14                           Defendant.                COURT: HON. STANLEY A. BOONE
15

16

17          The United States of America, by and through Phillip A. Talbert, Acting United States Attorney,

18 and Jeffrey A. Spivak, Assistant United States Attorney, moves to continue the trial date in this matter

19 from September 17, 2021 at 1:00 pm to a Thursday or Friday in the next month or two.

20          This case involves a parking ticket issued to Defendant on Army Corps of Engineers property.

21 Another individual, Mr. Leonardo Abundis, has indicated he was the operator of the vehicle that day,

22 and seeks to contest the violation, but is not available for Court on September 17, 2021. To

23 accommodate work schedules, Mr. Abundis and Defendant request a trial date on a Thursday or Friday

24 if possible.

25          The government does not oppose a continuance and believes that additional time will allow

26 further time to resolve the matter without need for a trial. Thus, the government requests the Court grant

27 a continuance of the trial date from September 17, 2021 to a future date in the interests of justice to

28 promote judicial economy. The Defendant and Mr. Abundis join in the request.
                                                 1
29

30
              Case 1:21-po-00129-SAB Document 8 Filed 09/15/21 Page 2 of 2



 1
     DATED: September 15, 2021                        Respectfully submitted,
 2
                                                      PHILLIP A. TALBERT
 3                                                    Acting United States Attorney
 4                                             By:    /s/ Jeffrey A. Spivak__
                                                      JEFFREY A. SPIVAK
 5                                                    Assistant U.S. Attorney
 6

 7

 8                                              ORDER

 9          IT IS HEREBY ORDERED that the trial in this matter is continued from September 17, 2021 at
10 1:00 pm to November 4, 2021 at 2:00 pm.

11

12 IT IS SO ORDERED.

13 Dated:     September 15, 2021
                                                     UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                      2
29

30
